 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5      KELLY MARIE BARNES
 6
 7              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 8    KELLY MARIE BARNES,                                 Case No. 2:18−CV−00611−DMC
 9          Plaintiff,                                    STIPULATION AND ORDER RE
                                                          SCHEDULING ORDER EXTENDING TIME
10    v.                                                  FILED BY KELLY MARIE BARNES
11    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
12
            Defendant.
13
           The parties hereby stipulate and agree this date of December 19, 2018, subject to the Court’s
14
     approval and order, that Plaintiff’s time to file a motion for summary judgment and/or remand be
15
     extended 28 days from 12/21/18 to 01/18/19, with all other deadlines likewise extended. This is
16
     Plaintiff’s first extension of time. There is good cause to extend time and modify the Scheduling
17
     Order, ECF No. 5. Due to the size the administrative record, ECF No. 16-1 to 16-18, plaintiff’s
18
     counsel cannot with diligence meet professional standards in the development and presentation of
19
     issues without prejudice to plaintiff within the Scheduling Order’s non-case-specific deadlines.
20
      WEEMS LAW OFFICES                                  MCGREGOR W. SCOTT, U.S. Attorney
21                                                       DEBORAH LEE STACHEL, Regional Chief
                                                         Counsel, Region IX, Soc. Sec. Admin.
22                                                       ALLISON J. CHEUNG, Sp. Asst. U.S. Attorney
23    /s/Robert C. Weems                          By:    /s/Allison J. Cheung
      Robert C. Weems,                                   ALLISON J. CHEUNG, Sp. Asst. U.S. Attorney,
24    Attorney for Plaintiff                             Attorneys for Defendant
25    SO ORDERED:
26
     Dated: December 19, 2018
27
                                                          ____________________________________
28
                                                          DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE



                                                         1
     STIPULATION AND ORDER                                                      Case No. 2:18−CV−00611−DMC
